DEATILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-9, 13-18, 20-21 and 25-30 have been presented for examination based on the amendment filed on 09/13/2021.
Claims 7, 10-12, 19 and 22-24 are cancelled.
Claims 1-5, 8, 13-17, 20 and 25 are amended.
Claims 29-30 are newly added claims.


                                                            Response to Arguments
 Applicant’s arguments/amendments, filed 09/13/2021, have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 101 and 103 is withdrawn in view of the incorporation of the indicated allowable subject matter and intervening claims in the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-6, 8-9, 13-18, 20-21 and 25-30 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:
based on the synchro phasor measurements and on the model-based contingency analysis executed to predict post-contingency voltage stability at a last scheduled time before the intermediate time, predicting, as of the intermediate time, voltage stability of the power system post-contingency;


Stability analysis using synchronized phasor measurement data for power systems), of claim 1 for predicting voltage stability of a power system under a contingency, the method comprising: 
obtaining, from phasor measurement units (PMUs) in the power system, synchrophasor measurements that indicate, as of the intermediate time that is pre-contingency, phasors in the power system pre-contingency (Parniani, page 3 column 2 illustrates the PMU measurements taken from a 500 kV power transfer path in the US Western Power System to predict the stability limit for power transfer. The pre-disturbance time graph is shown in fig 5 and fig 10 with the 5 data sample per sec is used for the measurement. Also, the pre-disturbance data with active and reactive power variations are plotted against different time interval (intermediate time is the time interval between each sample to be measured) and is in the range of 0-60 sec (one period of succession of pre-disturbance)); 

However, Parniani does not explicitly teach periodically executing the model-based contingency analysis to predict, at scheduled times, voltage stability of the power system post-contingency, and, for each of one or more intermediate times successive ones of the scheduled times 
In a related field of Art, Xu teaches periodically executing the model-based contingency analysis to predict, at scheduled times, voltage stability of the power system post-contingency, and, for each of one or more intermediate times successive ones of the scheduled times (Xu, page 480-481- See at least fig 2.2 and fig 3.1 –generic dynamic model proposed in fig 2.2 typical load-voltage response characteristics and fig 3.1 is the voltage dynamics as viewed from V-Q plane. In the figure, network experiences an outage that reduces its reactive power supply capability from the pre-disturbance (a) to the post-disturbance (b). Using of mathematical formulation for the model based. The first time pre-contingency is the time generated after executing generic load model contingency analysis to predict voltage stability).

The combination of Parniani and Xu does not teach 


In the related field of invention, Burnettt teaches performing one or more actions to control the power system’s voltage stability post-contingency and/or mitigate power system degradation or disturbance propagation post-contingency. (See page 6-The basic hardware is in place to accomplish all the mentioned applications, and many others are presently being developed and will be reported in the future. There is a need for even more software to efficiently use the captured data and speed the analysis functions. As real-time applications approach, programs must be in place to allow system operators to properly recognize and take action where required. For control functions where action is automatic, additional research and testing are needed to provide these tools for future use. Fault and disturbance monitoring applications would benefit by additional software to speed analysis and automate these functions. Power system state estimations are presently being made via SCADA data at the PCC in Birmingham. Future possibilities include actual state determinations in real-time from optimally placed PMUs. Additional research and actual test installations are necessary prior to any full scale implementation of this application.)

The combination of Parniani, Xu and Burnett do not teach the above highlighted bold limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190137550A1 Zhang et al.

Discussing a method monitor long-term voltage stability in a power system by estimating post-contingency operating point(s) considering PV-PQ transitions based on the current operating point; predicting a sensitivity based Thevenin index (STI) for each contingency using the estimated operating condition; and determining a voltage stability assessment (VSA) considering N-1 contingency. 
US 20110022240 A1  Rajapaske

Discussing a method for monitoring a stability condition in a power system comprising a plurality of generator buses by evaluating a trajectory of the voltage magnitude of each generator bus following a detected fault condition. 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/P.G./Examiner, Art Unit 2147                                                                                                                                                                                                        /BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147